Citation Nr: 9924990	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $8,762.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

This matter arises from an April 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Member of the Board.  As 
a result, the Board remanded the case to the RO in November 
1998 so that such a hearing might be conducted.  By letter 
dated March 15, 1999, the veteran was notified that his 
personal hearing had been scheduled for April 13, 1999, at 
12:30 p.m.  The veteran did not appear for the scheduled 
hearing, nor did he request that the hearing be rescheduled.  
As such, the Board considers the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.704(c) (1998).  Accordingly, 
the Board will proceed upon the evidence of record.  


FINDINGS OF FACT

1.  The appellant was awarded Improved Disability Pension 
benefits effective February 1, 1991, based upon information 
provided by him that his only income was his Social Security 
benefits.  The income questionnaire submitted by the veteran 
specifically asked that he report his wages from all 
employment, and he indicated that he expected "none" for 
calendar year 1991. 

2.  By letter dated in February 1991, the veteran was 
informed that his VA pension rate was based upon his receipt 
of Social Security benefits and no other income; he also was 
informed that he should promptly notify VA of any changes in 
his income.

3.  Various income reports submitted by the veteran in 
January 1993 and February 1994 indicated that the veteran's 
only income was his Social Security benefits.  Based upon 
that information, VA continued to pay the veteran Improved 
Disability Pension benefits.  

4.  Pursuant to an income verification match, it was 
discovered that the veteran had earned $3,278 in calendar 
year 1991, but had failed to report this to VA; as a result, 
the veteran's pension benefits were terminated retroactively 
effective February 1, 1991, and the overpayment at issue 
ensued.  

5.  The veteran had previously been informed of his 
responsibility to report all of his income accurately in 
conjunction with a previous VA pension overpayment.

6.  The repeated failure of the appellant to report his 
income from wages despite his knowledge of his responsibility 
to do so demonstrated an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and with 
a subsequent monetary loss to the Government.  


CONCLUSION OF LAW

The overpayment of Improved Disability Pension benefits in 
the amount of $8,762 was the result of bad faith on the part 
of the appellant, and a waiver of the recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§  1.963, 1.965 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant initially was awarded Improved Disability 
Pension benefits effective December 1, 1987.  He continued to 
receive benefits until February 1, 1991, based upon his 
annual reports indicating that his only income was his Social 
Security benefits.  However, VA later learned that the 
veteran had been working from 1987 through 1990, but had 
failed to report his earnings.  An overpayment in the 
veteran's account was created as a result, and the veteran 
was notified that this was due to his failure to report all 
of his income.  

In December 1990, December 1992, and January 1993, the 
veteran again reported that his only income was his Social 
Security benefits.  VA again awarded the veteran Improved 
Disability Pension benefits effective February 1, 1991.  
However, VA later learned that the veteran had earned $3,278 
during 1991, but again had failed to report this income.  As 
a result, VA reevaluated the veteran's pension entitlement, 
found that his countable income exceeded the applicable 
maximum income limitation provided by law, and terminated his 
pension benefits retroactively, effective February 1, 1991.  
An overpayment of $8,762 ensued.

In September 1994, the veteran requested waiver of recovery 
of the overpayment at issue.  He admitted that he had 
received wages during 1991, but claimed that he was not aware 
that this constituted countable income for pension purposes.  
He also claimed that recovery of the overpayment would 
subject him to financial hardship.

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of bad faith on the part of the obligor.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2). 

The RO considered the facts in this case, and concluded that 
the appellant had not demonstrated bad faith in the creation 
of the overpayment now at issue.  Notwithstanding this, 
however, the Board must render an independent determination 
in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  The threshold question, then, is whether bad faith 
on the part of the appellant led to the overpayment at issue.  

Since 1988, the appellant has submitted no less than five 
documents purporting to accurately reflect his income.  The 
Board notes that instructions for the appellant's original 
application for benefits in 1988 clearly advised him to 
report all income, and that VA would determine which amounts 
were not countable.  Moreover, the veteran's original award 
letter included an enclosure that reiterated this reporting 
requirement.  Subsequent annual eligibility verification 
reports had specific spaces for reporting wages from 
employment.  Despite the clear notices to the appellant, he 
consistently reported that he was not receiving any earnings 
from employment.  However, a longitudinal review of the 
record indicates that during the years 1987 and 1988, as well 
as 1991, the veteran had earnings but failed to report them.  
Thus, the record establishes that despite the myriad of 
written notices to the appellant, he knowingly failed to 
report his earnings.  

In view of the foregoing, the Board must conclude that the 
appellant underreported his countable income with the intent 
to gain an unfair advantage.  This, alone, led to monetary 
loss to the Government in the form of the overpayment now at 
issue.  Because the evidence establishes an intent to seek an 
unfair advantage with knowledge of the likely consequences 
and a subsequent loss to the Government, the Board finds that 
the veteran was guilty of bad faith in the creation of the 
overpayment.  This finding precludes the granting of waiver 
of recovery of the overpayment of Improved Disability Pension 
now at issue, notwithstanding the provisions of 38 C.F.R. 
§ 1.965(a) regarding the standard of equity and good 
conscience.  See Farless v. Derwinski, 2 vet. App. 555, 556-
557 (1992).



ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $8,762 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

